OPINION
By HORNBECK, J.
This is an appeal on questions of law from a judgment of the Common Pleas Court affirming a judgment of the Municipal Court for the plaintiff and granting to her restitution of certain premises rented by the defendant-appellant.
As a part of the plaintiff’s case, she introduced a certificate *72of the Area Rent Director of the office of the Housing Expeditor authorizing her to pursue her remedies for the removal or the eviction of the tenant upon the condition that' the premises were to be altered and remodeled.
The appellant, in his brief, states that there is but one question presented upon the record, viz., the refusal of the trial judge to permit the introduction of testimony as to the good faith of the plaintiff in stating the condition upon which she secured the certificate from the Housing Expeditor.
An examination of the bill of exceptions discloses that the question sought to be made was not raised. Practically all of the testimony proffered by the defendant was received by the trial judge and the bill discloses no proffer of any testimony tending to show want of good faith and no specific action of the trial judge respecting such proffer. It may be that the desire of the defendant to introduce the testimony respecting good faith was made known to the trial judge and a ruling had upon it. But if such is the situation, it does not appear in the bill.
The judgment then, must be affirmed primarily upon the proposition that the question sought to be urged in this Court is not exemplified by the record. We might further observe, although it becomes purely obiter, that if the question briefed was before us we would be required to support the action of the tidal judge in refusing the testimony upon the authority of Hile v. Besecker, 82 Oh Ap 301, 50 Abs, 233, 38 O. O. 11, and Jackson v. Richards, et al., 47 Abs 631, which latter case was cited by the trial judge in support of his findings and judgment.
The judgment of the Common Pleas Court will be affirmed.
MILLER, PJ, and WISEMAN, J, concur.